DETAILED ACTION
This Office Action is in response to the filing of a Continuation of Application 13/887810 which is now United States Patent 10,958,781 which is a continuation in part (CIP) of Application 12/890829 which is now United States Patent 8,548,140 which is a continuation of Application 11/974983 which is now United States Patent 8,625,762. Claims 1-20, as originally filed, are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim(s) of U.S. Patent No. 10,958,781. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation of the instant application is contained within the claims of the Patent, hereinafter referred to as Patent (‘781).

Claim 1 of the instant application recites method steps of …receiving, from a user device, an indication of a trigger operation that includes a selection of an advertisement by the user device; retrieving first audio content associated with the selected advertisement and overlaying the first audio content with advertisement content, wherein the overlaid audio content is provided to the user device after a certain portion of the advertisement content has been consumed based on a predefined period of time associated with the selection of the advertisement; determining, in response to the trigger operation, whether the content source offers a recurring audio content data associated with the trigger operation; retrieving, based on a user preference indicating that subsequent audio content is acceptable, the recurring audio content from the content source; and transmitting, in accordance with a recurring schedule, the recurring audio content data to the user device during a fixed time interval specified by the user preference, wherein the recurring audio content comprises audio content identifying a same retailer identified in the first audio content.

Claim 1 of Patent (‘781) recites method steps of … receiving, from a user device, an indication of a trigger operation that includes a selection of an advertisement by the user device, wherein the indication of the trigger operation indicates that a content source has been selected more than once by the user device during a selection operation; retrieving first audio content associated with the selected advertisement and overlaying the first audio content with advertisement content, wherein the overlaid audio content is provided to the user device after a certain portion of the advertisement content has been consumed based on a predefined period of time associated with the selection of the advertisement; determining, in response to the trigger operation, whether the content source offers a recurring audio content data associated with the trigger operation; retrieving, based on a user preference indicating that subsequent audio content is acceptable, and if the content source offers the recurring audio content data, the recurring audio content from the content source; and transmitting, in accordance with a recurring schedule without any further action from the user device, the recurring audio content data to the user device during a fixed time interval specified by the user preference, wherein the recurring audio content comprises audio content identifying a same retailer identified in the first audio content.

Claim 2 of the instant application recites …wherein the indication of the trigger operation indicates that a content source has been selected more than once by the user device. This step is recited within Claim 1 of Patent (‘781).

Claims 3 and 4 of the instant application recite …wherein the trigger operation comprises an advertisement selection operation… wherein the advertisement selection operation comprises an item selection operation, a cursor roll-over operation, a touch screen input operation, and an audible input selection operation. These limitations are recited in Claim 3 of Patent (‘781).

Claim 5 of the instant application recites …wherein the user preference for receiving the recurring audio content data include preferences for predetermined content types comprising at least one of consumer advertisement data, emergency alert data, and local weather data. This limitation is recited within Claim 5 of Patent (‘781).

Claim 6 of the instant application recites …wherein the preferences further include a fixed time interval during which multiple audio content data messages may be received. This limitation is recited within Claim 6 of Patent (‘781).

Claim 7 of the instant application recites …wherein the additional audio content data is based on a same content type as the non-duplicate audio content data. This limitation is recited within Claim 7 of Patent (‘781).

Claim 8 of the instant application recites an apparatus …a receiver configured to receive an indication of a trigger operation that includes a selection of an advertisement by the user device; and a processor configured to: retrieve first audio content associated with the selected advertisement and overlay the first audio content with advertisement content, wherein the overlaid audio content is provided to the user device after a certain portion of the advertisement content has been consumed based on a predefined period of time associated with the selection of the advertisement; determine, in response to the trigger operation, whether the content source offers a recurring audio content data associated with the trigger operation; retrieve, based on a user preference indicating that subsequent audio content is acceptable, the recurring audio content from the content source; and transmit, in accordance with a recurring schedule, the recurring audio content data to the user device during a fixed time interval specified by the user preference, wherein the recurring audio content comprises audio content which identifies a same retailer identified in the first audio content.

Claim 8 of Patent (‘781) recites an apparatus consisting of …a receiver configured to receive an indication of a trigger operation that includes a selection of an advertisement by the user device, wherein the indication of the trigger operation indicates that a content source has been selected more than once by the user device during a selection operation; and a processor configured to: retrieve first audio content associated with the selected advertisement and overlay the first audio content with advertisement content, wherein the overlaid audio content is provided to the user device after a certain portion of the advertisement content has been consumed based on a predefined period of time associated with the selection of the advertisement; determine, in response to the trigger operation, whether the content source offers a recurring audio content data associated with the trigger operation; retrieve, based on a user preference indicating that subsequent audio content is acceptable, and if the content source offers the recurring audio content data, the recurring audio content from the content source; and transmit, in accordance with a recurring schedule without any further action from the user device, the recurring audio content data to the user device during a fixed time interval specified by the user preference, wherein the recurring audio content comprises audio content which identifies a same retailer identified in the first audio content.

Claim 9 of the instant application recites …wherein the indication of the trigger operation indicates that a content source has been selected more than once by the user device. This limitation is recited within Claim 8 of Patent (‘781).

Claims 10 and 11 of the instant application recite …wherein the trigger operation comprises an advertisement selection operation… wherein the advertisement selection operation comprises an item selection operation, a cursor roll-over operation, a touch screen input operation, and an audible input selection operation. These limitations are recited in Claim 10 of Patent (‘781).

Claim 12 of the instant application recites …wherein the user preferences for receiving the recurring audio content data include preferences for predetermined content types comprising at least one of consumer advertisement data, emergency alert data, and local weather data. This limitation is recited within Claim 12 of Patent (‘781).

Claim 13 of the instant application recites …wherein the user preference data comprises a fixed time interval during which multiple audio content data messages may be received. This limitation is recited within Claim 13 of Patent (‘781).

Claim 14 of the instant application recites …wherein the additional audio content data is based on a same content type as the non-duplicate audio content data. This limitation is recited within Claim 14 of Patent (‘781).

Claim 15 of the instant application recites a non-transitory computer readable medium storing instructions executed by a processor to perform receiving, from a user device, an indication of a trigger operation that includes a selection of an advertisement by the user device; retrieving first audio content associated with the selected advertisement and overlaying the first audio content with advertisement content, wherein the overlaid audio content is provided to the user device after a certain portion of the advertisement content has been consumed based on a predefined period of time associated with the selection of the advertisement; determining, in response to the trigger operation, whether the content source offers a recurring audio content data associated with the trigger operation; retrieving, based on the user preference indicating that subsequent audio content is acceptable, the recurring audio content from the content source; and transmitting, in accordance with a recurring schedule, the recurring audio content data to the user device during a fixed time interval specified by the user preference, wherein the recurring audio content comprises audio content identifying a same retailer identified in the first audio content.
Claim 15 of Patent (‘781) recites a non-transitory computer readable storage medium storing instructions that when executed by a processor cause the processor to perform: receiving, from a user device, an indication of a trigger operation that includes a selection of an advertisement by the user device, wherein the indication of the trigger operation indicates that a content source has been selected more than once by the user device during a selection operation; retrieving first audio content associated with the selected advertisement and overlaying the first audio content with advertisement content, wherein the overlaid audio content is provided to the user device after a certain portion of the advertisement content has been consumed based on a predefined period of time associated with the selection of the advertisement; determining, in response to the trigger operation, whether the content source offers a recurring audio content data associated with the trigger operation; retrieving, based on the user preference indicating that subsequent audio content is acceptable, and if the content source offers the recurring audio content data, the recurring audio content from the content source; and transmitting, in accordance with a recurring schedule without any further action from the user device, the recurring audio content data to the user device during a fixed time interval specified by the user preference, wherein the recurring audio content comprises audio content identifying a same retailer identified in the first audio content.

Claim 16 of the instant application recites …wherein the indication of the trigger operation indicates that a content source has been selected more than once by the user device. This limitation is recited within Claim 15 of Patent (‘781).

Claims 17 and 18 of the instant application recite …wherein the trigger operation comprises an advertisement selection operation… wherein the advertisement selection operation comprises an item selection operation, a cursor roll-over operation, a touch screen input operation, and an audible input selection operation. These limitations are recited within Claim 17 of Patent (‘781).

Claim 19 of the instant application recites …wherein the user preference for receiving the recurring audio content data include preferences for predetermined content types comprising at least one of consumer advertisement data, emergency alert data, and local weather data. This limitation is recited within Claim 19 of Patent (‘781).

Claim 20 of the instant application recites …wherein the user preference comprises a fixed time interval during which multiple audio content data messages may be received, and the additional audio content data is based on a same content type as the non-duplicate audio content data. This limitation is recited within Claim 20 of Patent (‘781).
When the Claims in the pending application are broader than the ones in the patent, the broad claims in the pending application are rejected under obviousness type double patenting over previously patented narrow claims, In re Van Ornum and Stang, 214 USPQ 761. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chiu et al (2006/0248209 A1), HARVEY et al (2014/0282759 A1), Lindquist et al (2012/0226756 A1), CHOU (2007/0094398 A1), MISTLER et al (2014/0180818 A1), Castrechini et al (2014/0351147 A1), Clarke-Martin et al (2008/0249986 A1), Ramakrishnan et al (2012/0078707 A1), Beach et al (2004/0013409 A1), Lyren et al (2014/0330649 A1), Jabara et al (2014/0006161 A1), Story et al (2008/0091796 A1), Yruski et al (2007/0094082 A1) and Huettner et al (2003/0130894 A1). Each of these describes systems and methods of providing audio content to telecommunication devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587. The examiner can normally be reached Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/Primary Examiner, Art Unit 2652